       Case 4:19-cv-00717-JST Document 180 Filed 03/26/21 Page 1 of 10



 1

 2

 3
                          UNITED STATES DISTRICT COURT
 4
                        NORTHERN DISTRICT OF CALIFORNIA
 5
                                 OAKLAND DIVISION
 6

 7
     IN RE CALIFORNIA BAIL BOND            Master Docket No. 19-cv-00717-JST-DMR
 8
     ANTITRUST LITIGATION                  CLASS ACTION
 9
                                           STIPULATION AND [PROPOSED]
10                                         ORDER RE: EXTENSION TO FILE
     THIS DOCUMENT RELATES TO:             THIRD CONSOLIDATED AMENDED
11                                         COMPLAINT
     ALL ACTIONS
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                 STIPULATION AND [PROPOSED] ORDER RE: EXTENSION
                                                 TO FILE THIRD CONSOLIDATED AMENDED COMPLAINT
                                                            MASTER DOCKET NO. 19-CV-00717-JST-DMR
         Case 4:19-cv-00717-JST Document 180 Filed 03/26/21 Page 2 of 10



 1           Pursuant to Civil Local Rule 6-2, all Plaintiffs and Defendants (the “Parties”) in the
 2   above-entitled action stipulate as follows:
 3           WHEREAS, the Court ordered the Parties to proceed with discovery on December 10,
 4   2020, with Dismissed Defendants1 to submit pre-amendment discovery focused on deficiencies
 5   the Court identified in Plaintiffs’ Second Amended Complaint (ECF No. 151);
 6           WHEREAS, the Court referred the management of discovery in this case, “including the
 7   issues set forth in the [P]arties’ joint case management statement, ECF No. 173,” to Magistrate
 8   Judge Ryu on January 25, 2021 (ECF No. 175);
 9           WHEREAS, on March 1, 2021, the Court extended the deadline for Plaintiffs to file their
10   Third Consolidated Amended Complaint (“TCAC”) from March 8, 2021 (ECF No. 165) to April
11   7, 2021 (ECF No. 178), without prejudice to any Party seeking further extension;
12           WHEREAS, Plaintiffs and Dismissed Defendants await an order from Magistrate Judge
13   Ryu regarding the joint letter brief Plaintiffs and Dismissed Defendants filed on March 10, 2021
14   concerning discovery to be completed before Plaintiffs file their TCAC (ECF No. 179);
15           WHEREAS, the Parties have agreed to extend the deadline for Plaintiffs to file their
16   TCAC by an additional 60 days, without prejudice to any Party seeking a further extension;
17           WHEREAS, the Court has set no further deadlines in this matter, and therefore none
18   would be affected;
19           NOW THEREFORE, IT IS HEREBY STIPULATED AND AGREED by and
20   between the Parties that Plaintiffs shall have until June 7, 2021 to file their TCAC without
21   prejudice to any Party seeking to further extend that deadline.
22
     1
23     For the avoidance of doubt, the Dismissed Defendants are Allegheny Casualty Company,
     International Fidelity Insurance Company, AIA Holdings, Inc., American Contractors Indemnity
24   Company, Bankers Insurance Company, Accredited Surety and Casualty Company, Inc.,
     Lexington National Insurance Company, Seneca Insurance Company, Continental Heritage
25   Insurance Company, Seaview Insurance Company, Danielson National Insurance Company,
     Financial Casualty & Surety, Inc., Indiana Lumbermens Mutual Insurance Company, Lexon
26   Insurance Company, North River Insurance Company, Philadelphia Reinsurance Corporation,
     Sun Surety Insurance Company, United States Fire Insurance Company, Universal Fire &
27   Casualty Company, Williamsburg National Insurance Company, California Bail Agents
     Association, Golden State Bail Agents Association, American Bail Coalition, Inc., Two Jinn, Inc.,
28   All-Pro Bail Bonds Inc., and Jerry Watson.
                                                            STIPULATION AND [PROPOSED] ORDER RE: EXTENSION
                                                   -1-      TO FILE THIRD CONSOLIDATED AMENDED COMPLAINT
                                                                       MASTER DOCKET NO. 19-CV-00717-JST-DMR
      Case 4:19-cv-00717-JST Document 180 Filed 03/26/21 Page 3 of 10



 1
     Dated: March 26, 2021               By: /s/ Dean M. Harvey
 2
                                          Dean M. Harvey (SBN 250298)
 3                                        Katherine Lubin (SBN 259826)
                                          Yaman Salahi (SBN 288752)
 4                                        Adam Gitlin (SBN 317047)
                                          Nigar A. Shaikh (pro hac vice)
 5                                        Miriam E. Marks (SBN 332351)
                                          LIEFF CABRASER HEIMANN & BERNSTEIN,
 6                                        LLP
                                          275 Battery Street, 29th Floor
 7                                        San Francisco, CA 94111
                                          Telephone: (415) 956-1000
 8                                        dharvey@lchb.com
                                          kbenson@lchb.com
 9                                        ysalahi@lchb.com
                                          agitlin@lchb.com
10                                        nshaikh@lchb.com
                                          mmarks@lchb.com
11
                                          Interim Class Counsel
12

13    Dated: March 26, 2021               COOLEY LLP
                                          MICHAEL A. ATTANASIO (151529)
14                                        BEATRIZ MEJIA (190948)
                                          DAVID HOUSKA (295918)
15                                        MAX SLADEK DE LA CAL (324961)
16                                       By: /s/ Beatriz Mejia
17                                        Beatriz Mejia (190948)
18                                        Attorneys for Defendants Seaview Insurance
                                          Company and Two Jinn, Inc.
19

20

21

22

23

24

25

26

27

28
                                                STIPULATION AND [PROPOSED] ORDER RE: EXTENSION
                                       -2-      TO FILE THIRD CONSOLIDATED AMENDED COMPLAINT
                                                           MASTER DOCKET NO. 19-CV-00717-JST-DMR
      Case 4:19-cv-00717-JST Document 180 Filed 03/26/21 Page 4 of 10



 1   Dated: March 26, 2021               By: /s/ Julie A. Gryce
 2                                       Julie A. Gryce (319530)
 3                                       DLA Piper LLP (US)
                                         401 B Street, Suite 1700
 4                                       San Diego, CA 92101-4297
                                         Telephone: (619) 699-2700
 5                                       Facsimile: (619) 699-2701
                                         julie.gryce@dlapiper.com
 6

 7                                       Michael P. Murphy (pro hac vice)
                                         DLA PIPER LLP (US)
 8                                       1251 Avenue of the Americas
                                         New York, NY 10020-1104
 9                                       Telephone: (212) 335-4500
                                         Facsimile: (212) 335-4501
10                                       michael.murphy@dlapiper.com

11                                       John Hamill
                                         DLA Piper LLP (US)
12                                       444 West Lake Street, Suite 900
                                         Chicago, IL 60606-0089
13                                       Telephone: 312.368.7036
                                         Facsimile: 312.251.5809
14                                       John.hamill@us.dlapiper.com

15                                       Attorneys for Defendants Danielson
                                         National Insurance Company
16
     Dated: March 26, 2021               By: /s/ Drew Koning
17

18                                       Drew Koning (263082)
                                         Blake Zollar (268913)
19                                       Shaun Paisley (244377)
                                         KONING ZOLLAR LLP
20                                       2210 Encinitas Blvd., Suite S
                                         Encinitas, CA 92024
21                                       Telephone: (858) 252-3234
22                                       Facsimile: (858) 252-3238
                                         drew@kzllp.com
23                                       blake@kzllp.com
                                         shaun@kzllp.com
24
                                         Attorneys for Defendant All-Pro Bail
25                                       Bonds, Inc.
26

27

28
                                                STIPULATION AND [PROPOSED] ORDER RE: EXTENSION
                                       -3-      TO FILE THIRD CONSOLIDATED AMENDED COMPLAINT
                                                           MASTER DOCKET NO. 19-CV-00717-JST-DMR
      Case 4:19-cv-00717-JST Document 180 Filed 03/26/21 Page 5 of 10



 1   Dated: March 26, 2021               By: /s/ Gerard G. Pecht
 2                                       Gerard G. Pecht (pro hac vice)
 3                                       NORTON ROSE FULBRIGHT US LLP
                                         1301 McKinney, Suite 5100
 4                                       Houston, Texas 77010
                                         Telephone: (713) 651-5151
 5                                       Facsimile: (713) 651-5246
                                         gerard.pecht@nortonrosefulbright.com
 6

 7                                       Joshua D. Lichtman (SBN 176143)
                                         NORTON ROSE FULBRIGHT US LLP
 8                                       555 South Flower Street, Forty-First Floor
                                         Los Angeles, California 90071
 9                                       Telephone: (213) 892-9200
                                         Facsimile: (213) 892-9494
10
                                         joshua.lichtman@nortonrosefulbright.com
11
                                         Attorneys for Defendant American
12                                       Contractors Indemnity Company

13   Dated: March 26, 2021               By: /s/ Anne K. Edwards
14
                                         Anne K. Edwards (110424)
15                                       SMITH, GAMBRELL & RUSSELL, LLP
                                         444 South Flower Street, Suite 1700
16                                       Los Angeles, CA 90071
                                         Telephone: (213) 358-7210
17                                       Facsimile: (213) 358-7310
                                         aedwards@sgrlaw.com
18

19                                       Attorneys for Defendant Williamsburg
                                         National Insurance Company
20
      Dated: March 26, 2021              By: /s/ Nicole S. Healy
21

22                                       Todd A. Roberts
                                         Nicole S. Healy
23                                       ROPERS MAJESKI, PC

24                                       Attorneys for Defendants American Bail
                                         Coalition, Inc. and William B. Carmichael
25

26

27

28
                                               STIPULATION AND [PROPOSED] ORDER RE: EXTENSION
                                       -4-     TO FILE THIRD CONSOLIDATED AMENDED COMPLAINT
                                                          MASTER DOCKET NO. 19-CV-00717-JST-DMR
     Case 4:19-cv-00717-JST Document 180 Filed 03/26/21 Page 6 of 10



 1   Dated: March 26, 2021              By: /s/ David F. Hauge
 2                                      David F. Hauge (128294)
 3                                      Todd H. Stitt (179694)
                                        Vincent S. Loh (238410)
 4                                      MICHELMAN & ROBINSON, LLP

 5                                      Attorneys for Defendants United States
                                        Fire Insurance Company, The North River
 6                                      Insurance Company, and Seneca
 7                                      Insurance Company

 8   Dated: March 26, 2021              By: /s/ Christie A. Moore

 9                                      Renee Choy Ohlendorf
                                        Hinshaw & Culbertson LLP
10
                                        One California Street, 18th Floor
11                                      San Francisco, CA 94111
                                        Main: (415) 362-6000
12                                      Direct: (415) 393-0122
                                        RChoy@hinshawlaw.com
13
                                        Christie A. Moore (pro hac vice)
14
                                        W. Scott Croft (pro hac vice)
15                                      BINGHAM GREENEBAUM DOLL LLP
                                        101 S. Fifth Street
16                                      3500 PNC Tower
                                        Louisville, KY 40202
17                                      Telephone: 502.587.3758
                                        Facsimile: 502.540.2276
18
                                        cmoore@bgdlegal.com
19                                      wcroft@bgdlegal.com

20                                      Attorneys for Lexon Insurance Company
21   Dated: March 26, 2021              By: /s/ Travis Wall
22
                                        Travis Wall (191662)
23                                      Spencer Kook (205304)
                                        HINSHAW & CULBERTSON LLP
24                                      One California Street, 18th Floor
                                        San Francisco, CA 94111
25                                      Tel: (415) 362-6000
                                        twall@hinshawlaw.com
26

27                                      Attorneys for Defendant Philadelphia
                                        Reinsurance Corporation
28
                                               STIPULATION AND [PROPOSED] ORDER RE: EXTENSION
                                      -5-      TO FILE THIRD CONSOLIDATED AMENDED COMPLAINT
                                                          MASTER DOCKET NO. 19-CV-00717-JST-DMR
     Case 4:19-cv-00717-JST Document 180 Filed 03/26/21 Page 7 of 10



 1   Dated: March 26, 2021              By: /s/ Gregory S. Day
 2                                      Gregory S. Day
 3                                      LAW OFFICES OF GREGORY S. DAY
                                        120 Birmingham Drive, Suite 200
 4                                      Cardiff, CA 92007
                                        Telephone: (760) 436-2827
 5                                      attygsd@gmail.com
 6                                      Attorneys for Defendants California Bail
 7                                      Agents Association, Universal Fire &
                                        Insurance Company, Sun Surety Insurance
 8                                      Company

 9   Dated: March 26, 2021              By: /s/ John A. Sebastinelli
10
                                        John A. Sebastinelli (127859)
11                                      Howard Holderness (169814)
                                        GREENBERG TRAURIG, LLP
12                                      4 Embarcadero Ctr, Ste. 3000
                                        San Francisco, CA 94111-5983
13                                      Telephone: (415) 655-1289
                                        Facsimile: (415) 358-4796
14
                                        sebastinellij@gtlaw.com
15                                      holdernessh@gtlaw.com

16                                      Attorneys for Defendants American Surety
                                        Company and Indiana Lumbermens
17                                      Mutual Insurance Company
18
      Dated: March 26, 2021             By: /s/ Gary A. Nye
19
                                        Gary A. Nye (126104)
20                                      ROXBOROUGH, POMERANCE, NYE &
                                        ADREANI, LLP
21

22                                      Attorneys for Defendants Allegheny
                                        Casualty Company, Associated Bond and
23                                      Insurance Agency, Inc., Bankers Insurance
                                        Company, Harco National Insurance
24                                      Company, International Fidelity Insurance
                                        Company, Lexington National Insurance
25                                      Corporation, and Jerry Watson
26

27

28
                                               STIPULATION AND [PROPOSED] ORDER RE: EXTENSION
                                      -6-      TO FILE THIRD CONSOLIDATED AMENDED COMPLAINT
                                                          MASTER DOCKET NO. 19-CV-00717-JST-DMR
     Case 4:19-cv-00717-JST Document 180 Filed 03/26/21 Page 8 of 10



 1    Dated: March 26, 2021             By: /s/ Brendan Pegg
 2                                      Brendan Pegg (174159)
 3                                      Lindsay Cooper-Greene, of Counsel
                                        (295180)
 4                                      LAW OFFICES OF BRENDAN PEGG
                                        201 E. Ojai Avenue #1505
 5                                      Ojai, CA93024
                                        Telephone: (805) 3024151
 6                                      Facsimile: (877) 719-7298
 7                                      brendan@bpegglaw.com

 8                                      Attorneys for Defendant Financial
                                        Casualty & Surety, Inc.
 9

10   Dated: March 26, 2021              By: /s/ Erik K. Swanholt

11                                      Erik K. Swanholt
                                        FOLEY & LARDNER
12                                      555 South Flower St., 33rd Floor
13                                      Los Angeles, CA 90071
                                        Telephone: (213) 972-4500
14                                      Facsimile: (213) 486-0065

15                                      Attorneys for Defendants Continental
                                        Heritage Insurance Company
16
     Dated: March 26, 2021              By: /s/ John M. Rorabaugh
17

18                                      John M. Rorabaugh (178366)

19                                      Attorney for Defendant Golden State Bail
                                        Association
20

21    Dated: March 26, 2021             By: /s/ Paul J. Riehle

22                                      Paul J. Riehle (115199)
                                        FAEGRE DRINKER BIDDLE & REATH LLP
23                                      4 Embarcadero Center, 27th Floor
                                        San Francisco, California 94111
24                                      Telephone: (415) 551-7521
                                        Facsimile: (415) 551-7510
25                                      paul.riehle@faegredrinker.com

26                                      Attorneys for Defendant Accredited Surety
                                        and Casualty Company, Inc.
27

28
                                               STIPULATION AND [PROPOSED] ORDER RE: EXTENSION
                                      -7-      TO FILE THIRD CONSOLIDATED AMENDED COMPLAINT
                                                          MASTER DOCKET NO. 19-CV-00717-JST-DMR
      Case 4:19-cv-00717-JST Document 180 Filed 03/26/21 Page 9 of 10



 1                                       [PROPOSED] ORDER
 2

 3   PURSUANT TO STIPULATION, IT IS SO ORDERED that Plaintiffs shall have until June 7,

 4   2021 to file their TCAC without prejudice to any Party seeking to further extend that deadline.

 5

 6
     Dated: March __, 2021
 7
                                                        THE HONORABLE JON S. TIGAR
 8                                                      UNITED STATES DISTRICT JUDGE

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                           STIPULATION AND [PROPOSED] ORDER RE: EXTENSION
                                                  -8-      TO FILE THIRD CONSOLIDATED AMENDED COMPLAINT
                                                                      MASTER DOCKET NO. 19-CV-00717-JST-DMR
      Case 4:19-cv-00717-JST Document 180 Filed 03/26/21 Page 10 of 10



 1                     ATTESTATION PURSUANT TO CIVIL LOCAL RULE 5-1(i)(3)
 2

 3               I, Dean M. Harvey, attest that the concurrence in the filing of this document has been
 4   obtained from the other signatories. Executed on March 26, 2021, in Kentfield, California.
 5                                                    /s/ Dean M. Harvey _______________
 6

 7
     2142153.2

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                                STIPULATION AND [PROPOSED] ORDER RE: EXTENSION
                                                      -9-       TO FILE THIRD CONSOLIDATED AMENDED COMPLAINT
                                                                           MASTER DOCKET NO. 19-CV-00717-JST-DMR
